DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by in an interview with Attorney Mr. David Zivan on 1/24/2022.

The application has been amended as follows: 
1.      (Currently amended by examiner)      An electronic device for creating light effects related to content being displayed on a display to a user, the electronic device comprising at least one processor configured to:
change a light state of at least one light source; 
after said change of said light state of at least one light source;  
determine whether said attention shift coincides with said change of said light state of at least one light source; and
store a preference for said light state at least one light source in dependence on said attention shift coinciding with said change of said light state of at least one light source  

2. (Currently amended by examiner) The electronic device of claim 1, wherein said preference is a preference for a light state with a light effect which is less bright and/or less intense than said changed light state of at least one light source  
.

3. (Currently amended by examiner)The electronic device of claim 1, wherein said at least one processor is configured to start controlling said at least one light source based on said preference in response to determining that said attention shift coincides with said change of said light state of at least one light source  
.

4. (Currently amended by examiner)The electronic device of claim 1, wherein said at least one processor is configured to: store said preference, and/or start controlling said at least one light source based on said preference in response to of at least one light source  

5. (Cancelled by Applicant previously).

6. (Previously presented) The electronic device of claim 1, wherein said at least one processor is configured to detect the attention shift based on said user's attention shifting away from said display.

7. (Currently amended) The electronic device of claim 1, wherein said at least one processor is configured to detect said orientation of said user's head or said user's gaze moving in the direction of one or more of said at least one light source.

8. (Previously presented) The electronic device of claim 6, wherein the attention shift is based on information received from augmented reality glasses.

9. (Previously presented) The electronic device of claim 1, wherein said at least one processor is configured to detect said user's attention shifting towards one or more of said at least one light source.

10. (Currently amended by examiner) The electronic device of claim 1, wherein said at least one processor is configured to store said preference for said light state of at least one light source in dependence on said attention shift coinciding with of at least one light source  only during a predetermined period.

11. (Previously presented) The electronic device of claim 1, wherein said preference comprises a current preference value and said at least one processor is configured to determine a new preference value for said preference based on reducing or increasing said current preference value by a certain amount, wherein said certain amount is predefined in said electronic device or is specified in a light script.

12. (Currently amended by examiner)The electronic device of claim 1, wherein said at least one processor is configured to store in history data whether said attention shift coincides with said change of said light state of at least one light source, said history data further indicating how many previous attention shifts have coincided with previous light state changes of said at least one light source, and store said preference and/or start controlling said at least one light source based on said preference in dependence on said history data.

13. (Currently amended by examiner)The electronic device of claim 1, wherein said preference comprises a preference for a maximum intensity and/or a maximum brightness of said light state of at least one light source  
.


changing a light state of at least one light source while a user is watching the content on the display;
detecting an attention shift based on a change in an orientation of the user’s head and/or the user’s gaze after said change of said light state of at least one light source;  
determining whether said attention shift coincides with said change of said light state of at least one light source;  and 
storing a preference for said light state of at least one light source  in dependence on said attention shift coinciding with said change of said light state of at least one light source;  
.

15. (Previously presented) A non-transitory computer-readable storage medium comprising a code of instructions that cause at least one hardware processor to perform the method of claim 14 when the at least one hardware processor executes the code.

16. (Currently amended by examiner) The electronic device of claim 1, wherein the determination of whether said attention shift coincides with said change of said light state of at least one light source  is a determination of whether said attention shift is responsive to said change of said light state of at least one light source.  

17. (Currently amended by examiner) The electronic device of claim 3, wherein the determining that said attention shift coincides with said change of said light state  of at least one light source is a determination that said attention shift is responsive to said change of said light state of at least one light source.  

18. (Currently amended by examiner)The method of claim 14, wherein the determining whether said attention shift coincides with said change of said light state of at least one light source is a determination of whether said attention shift is responsive to said change of said light state of at least one light source  
.
19. (Currently amended by examiner)The method of claim 14, further comprising: controlling said at least one light source based on said preference in response to determining that said attention shift coincides with said change of said light state of at least one light source, wherein the determining that said attention shift coincides with said change of said light state of at least one light source  is a determination that said attention shift is responsive to said change of said light state of at least one light source.  

20. (Currently amended by examiner)The non-transitory computer-readable storage medium of claim 15, wherein the determining whether said attention shift coincides with said change of said light state of at least one light source  is a of at least one light source. 

21. (Currently amended by examiner)The non-transitory computer-readable storage medium of claim 15, wherein the method further comprises: controlling said at least one light source based on said preference in response to determining that said attention shift coincides with said change of said light state of at least one light source, wherein the determining that said attention shift coincides with said change of said light state is a determination that said attention shift is responsive to said change of said light state of at least one light source.  
.

REASONS FOR ALLOWANCE

Claims 1-4, and 6-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Application is allowed with examiner’s amendments.
Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest the limitation that, An electronic device for creating light effects related to content being displayed on a display to a user, the electronic device comprising at least one processor configured to: change a light state of at least one light source; detect an attention shift based on a change in an orientation of the user’s head and/or the user’s gaze after said change of said light state of at least one light source;  determine whether said attention shift coincides with said change of said light state of at least one light source; and store a preference for said light state at least one light source in dependence on said attention shift coinciding with said change of said light state of at least one light source   Hence, claim 1 and depending claims are allowed.

Referring to the claim 14, the closest prior art of record fails to teach or reasonably suggest the limitation that, A method for creating light effects related to content being displayed on a display to a user, comprising: changing a light state of at least one light source of at least one light source while a user is watching the content; detecting an attention shift based on a change in an orientation of the user’s head and/or the user’s gaze after said change of said light state of at least one light source; determining whether said attention shift coincides with said change of said light state of at least one light source;  and  storing a preference for said light state of at least one light source  in dependence on said attention shift coinciding with said change of said light state of at least one light source;  Hence, claim 14 and depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Claims 1-4, and 6-21 are allowed.
Claim 5 is cancelled by applicant,  hence claims are renumbered.

Prior Art:  US Patent US10203762 teaches virtual reality and augumented reality of Head mounted systems, US patent 10013055 teaches eye tracking system.  US patent US5982555 teaches virtual retinal display with eye tracking based on the reflected lighting from retinal system. US Patent 9766701 teaches display dimming in response to user.  But none of them teaches change a light state of at least one light source as the first step to cause the attention shift of head or gaze of the viewer/user and then store it as preferred setting if
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        1/29/2022